Filed 12/6/22 In re V.R. CA2/3

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 Ca l ifornia Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 o p inions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 o p inion has not been certified for publication or ordered published for purposes of rule 8.1115(a).


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT
                                     DIVISION THREE

 In re V.R., a Person Coming                                  B312319
 Under the Juvenile Court Law.

 LOS ANGELES COUNTY                                           Los Angeles County
 DEPARTMENT OF                                                Super. Ct. No. CK72824D
 CHILDREN AND FAMILY
 SERVICES,

        Plaintiff and Respondent,

        v.

 SELIA C.,

        Defendant and Appellant.

      APPEAL from an order of the Superior Court of
Los Angeles County, Marguerite D. Downing, Judge. Affirmed.
      Elizabeth Klippi, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and William D. Thetford, Deputy
County Counsel, for Plaintiff and Respondent.
                           INTRODUCTION

      Defendant and appellant Selia C. (mother) contends that
the juvenile court erred in summarily denying her Welfare and
Institutions Code1 section 388 petition, which sought to alter the
order granting the maternal grandmother legal guardianship of
her daughter, V.R. (born March 2012). We affirm.

         FACTUAL AND PROCEDURAL BACKGROUND

1.      Petitions Concerning V.R.’s Half-Siblings
       In 2008, a court sustained a petition under section 300 that
mother and the father of her child, Rosemary R., had a history of
engaging in violent altercations in Rosemary’s presence, placing
Rosemary and mother’s other child, Damian C.,2 at risk of
physical and emotional harm. The children were placed in the
home of the maternal grandparents. Mother was permitted to live
in the same home and the children remained under the
supervision of the Department of Children and Family Services
(Department).
       In January 2010, the Department filed another petition on
behalf of Rosemary and Damian, alleging that mother had a
history of illicit drug abuse, including of methamphetamine, was
a current user of marijuana, and had been under the influence of
drugs while the children were in her care. The Department also
filed a petition on behalf of mother’s third child, Francisco A., in
connection with mother’s drug use. The three children were



1All undesignated statutory references are to the Welfare and
Institutions Code.
2   This name is sometimes also written as “Damien” in the record.




                                    2
detained. In October 2010, a court found that mother was not in
compliance with the case plan and terminated family
reunification services. The children were placed with maternal
grandmother. In 2012, maternal grandmother became the legal
guardian of Rosemary, Damian, and Francisco.
2.    The 2012 Petition and Related Proceedings
      In May 2012, the Department received a referral alleging
that a domestic violence dispute had taken place between mother
and V.R.’s father, Ronald R. (father). Mother called maternal
grandmother and asked her to pick mother up. When maternal
grandmother arrived, mother ran outside, carrying the infant
V.R., and was bruised and crying. The police arrived, but mother
refused to file a report.
      Maternal grandmother told a social worker that father had
threatened mother that if she ever involved the Department with
V.R. or ever left him or took V.R. from him, he would shoot
maternal grandmother, V.R.’s half-siblings, and mother. Mother
denied that she had called maternal grandmother or that there
was any domestic violence between her and father but admitted
that they had argued. Father also admitted that they had argued
but denied any violence.
      The court authorized a removal order and V.R. was
detained. The Department filed a petition alleging that mother
and father have a history of engaging in violent altercations in
V.R.’s presence, endangering her and her siblings, and that
father has a history of substance abuse and is a current abuser of
marijuana. (§ 300, subds. (a), (b), (j).)
      At the detention hearing, the court held that a prima facie
case for detaining V.R. had been established. The court ordered
the Department to provide mother and father with family




                                3
reunification services and ordered monitored visits. At the
jurisdiction hearing, mother and father pleaded no contest to the
court sustaining an amended petition that removed the
allegations under section 300, subdivisions (a) and (j). At the
disposition hearing, the court found by clear and convincing
evidence that substantial danger existed to V.R. and there was no
reasonable means to protect her without removal from the
parents’ custody. The court ordered family reunification services
for father only, noting that section 361.5, subdivision (b)(10)
applied to mother.3 The court also ordered visitation for both
parents.
       In November 2012, V.R. was placed with maternal
grandmother.
       In the six-month status report, the Department stated that
father had completed a parenting course and participated in
individual counseling. Father was also participating in couple’s
counseling and a six-month anger management class. The
Department stated that father was in compliance with the court
ordered programs and recommended that family reunification
services continue and that the court calendar a supplemental
progress report in three months to address father’s progress and


3 This subdivision states that reunification services need not be
provided when the court finds, by clear and convincing evidence,
“[t]hat the court ordered termination of reunification services for any
siblings or half-siblings of the child because the parent or guardian
failed to reunify with the sibling or half sibling after the sibling or half
sibling had been removed from that parent or guardian pursuant to
Section 361 . . . and that, according to the findings of the court, this
parent or guardian has not subsequently made a reasonable effort to
treat the problems that led to removal of the sibling or half sibling of
that child from that parent or guardian.” (§ 361.5, subd. (b)(10)(A).)




                                     4
the possible return of V.R. to father.4 The court adopted this
recommendation.
       In a progress report, the Department stated that father
maintained a consistent visitation schedule with V.R. and
completed all court-ordered counseling, classes, and drug testing.
Father reported being ready to have V.R. returned to his custody.
Mother and father were no longer living together. The
Department recommended that V.R. be released to father and
receive family maintenance services and the court so ordered.
The court also ordered continued monitored visits for mother and
that father could not supervise the visits, nor could mother reside
with father.
       In a status report, the Department stated that V.R. was
doing well with father. Mother’s visits with V.R. were
inconsistent. Between March and May 2013, mother had regular
visits with V.R. at maternal grandmother’s home. In May, mother
reported that she and maternal grandmother were no longer on
speaking terms. As of the date of the Department’s report, she
had not visited V.R. for two months. The Department
recommended terminating jurisdiction and awarding sole legal
and physical custody of V.R. to father, and that mother be
allowed monitored visitation.
       In September 2013, the court awarded custody of V.R. to
father and ordered supervised visitation for mother.



4The status report also attached certificates reflecting mother’s
participation in individual counseling and completion of parenting and
domestic violence classes. It also attached 13 drug tests performed by
mother, of which one, taken June 28, 2012, was positive for
methamphetamine.




                                  5
3.    The 2014 Petition and Related Proceedings
       In August 2014, the Department received a referral
alleging that mother and father had participated in two armed
robberies and that V.R. was present at the first of these. Mother
and father were arrested in connection with the robberies. V.R.
was initially released into the care of paternal grandmother but
was placed with maternal grandmother in September 2014.
       Mother told the Department that she and father had
decided to take V.R. to the beach and some neighborhood kids
tagged along. She stated that she was unaware that the kids
were committing robberies. Mother also admitted that her visits
with V.R. were supposed to be monitored by paternal
grandmother but sometimes only father monitored her visits and
that she sometimes stayed over at paternal grandmother’s home.
       In September 2014, the Department filed a section 300
petition alleging that mother and father failed to protect V.R.
because they committed robberies while V.R. was under their
care and supervision and because father had a history of illicit
drug use and was a current user of marijuana. (§ 300, subd. (b).)
       At the detention hearing, the court found that a prima facie
case for detaining V.R. had been established. The court ordered
the Department to provide family reunification services and
monitored visits for both parents.
       In the jurisdiction/disposition report, the Department
stated that mother continued to deny being involved in the
robberies but acknowledged that V.R. was present that day.
Mother also denied that she or father used drugs. She stated that
father had a marijuana card but would not smoke around V.R.
and that she did not observe him under the influence. Mother
also admitted that she had been living with father. Father denied




                                 6
the robberies and denied that V.R. was present. He admitted to
smoking marijuana twice a day but denied using drugs around
V.R.
       In December 2014, the court sustained the petition. The
court ordered family reunification services and monitored
visitation for the parents, including during their incarceration.5
       In the six-month status review report, the Department
reported that both parents had been convicted of second degree
robbery and were sentenced to three years in prison. Mother had
completed parenting classes, domestic violence classes, and anger
management classes at her incarceration facility and had
completed a few visitations with V.R. Father had not completed
any classes and was not in compliance. At the six-month review
hearing, the court ordered further family reunification services.
       The 12-month status review report stated that mother was
in partial compliance and father was not in compliance. V.R. was
doing well in maternal grandmother’s care and got along well
with her older half-siblings. Maternal grandmother informed the
Department that she took V.R. to visit mother at the detention
center several times and that mother consistently called and
wrote to V.R. Father did not call or write to V.R. In January
2016, the court found that continued jurisdiction was necessary,
that mother was in compliance with the case plan, and that
father was not in compliance with the case plan. The court
ordered further family reunification services.
       In the 18-month status review report, the Department
recommended that family reunification services be terminated for


5Father appealed these findings and orders, which were affirmed on
appeal. (In re V.R. (Aug. 11, 2015, B260998) [nonpub. opn.].)




                                 7
mother and father. In June 2016, the court conducted a contested
hearing as to father and terminated his family reunification
services. The court continued the hearing as to mother to allow
for her transportation to the court. In a last minute information
to the court report, the Department stated that mother did not
intend to appear at the hearing and recommended again that the
court terminate family reunification services for mother. In
August 2016, the court terminated family reunification services
for mother and ordered a section 366.26 hearing.6
      In the section 366.26 report, the Department stated that
maternal grandmother had been V.R.’s primary caretaker since
she was six months old and was committed to keeping V.R. and
her half-siblings together. The Department recommended that
jurisdiction be terminated and that maternal grandmother be
granted legal guardianship.
      In April 2017, the court appointed maternal grandmother
as V.R.’s legal guardian and terminated dependency jurisdiction
over V.R.
4.    Section 388 Petitions
      In November 2018, mother filed a section 388 petition
requesting that she be granted custody of V.R. because she was
V.R.’s mother, V.R. wanted to be with her, and V.R. was not safe
in her current placement. The request was denied because it did
not state any new evidence or show a change of circumstances.



6Mother filed a notice of intent to file writ petition that day stating
that she intended to challenge the findings and orders made by the
court. The writ was deemed non-operative. (S.C. v. Superior Court
(B277150, Oct. 13, 2016).)




                                    8
       In July 2019, father filed a section 388 petition asking for
V.R. be placed in his custody. Father stated that he was on a
“straight road,” had a job and his own place, and would be able to
put V.R. in a better school. He also stated that V.R. wanted to be
with him. The court ordered a hearing and directed the
Department to prepare a report. In its response to the section 388
petition, the Department reported that father had yet to complete
the courses previously ordered by the court or random drug and
alcohol testing. He was unemployed, a current marijuana user,
and had been inconsistent in his visits with V.R. The Department
recommended that no family reunification services be provided
and that the petition be denied. In October 2019, the court denied
father’s petition.
       Father filed another section 388 petition in February 2020.
Father stated that he had maintained a job, had a stable home,
had completed job training, parenting and substance abuse
courses, and had participated in counseling. Father also claimed
that mother and maternal grandmother had kept him from
seeing V.R. and that V.R. told him concerning things about her
home life and maternal grandmother during their visits. Further,
according to father, mother vandalized his home and stabbed him
in March 2018. He asked that his claims against maternal
grandmother be investigated, that V.R. be removed from
maternal grandmother, and that he be awarded sole custody. His
petition attached proof of enrollment and attendance for
individual counseling, certificates of completion for the courses,
and proof of enrollment in truck driving school. The court ordered
a hearing and asked the Department to prepare another report.
The hearing was continued due to Covid-19. In the meantime,




                                 9
father filed a third section 388 petition. The court ordered
another hearing and asked the Department to prepare a report.
       In its response to the third section 388 petition, the
Department stated that father maintained a suitable residence,
had maintained employment prior to Covid-19, and had the
support of his fiancée and extended family. Father reported that
he had not spoken with mother since she purportedly stabbed
him two years prior, a crime for which she went to prison.7
Father stated that mother had married and he did not know
where she was. The Department recommended that father’s
petition be granted, that jurisdiction be reinstated, and that
father be offered family reunification services and be ordered to
participate in random drug and alcohol testing and a 12-step
program. The court adopted these recommendations.
       In a status report dated March 2021, the Department
stated that father had three unexcused “no shows” as well as two
positive results from drug testing. The report also stated that
V.R. had expressed a desire to remain with maternal
grandmother because she wanted to remain close to her half-



7 Because the Department’s report only contained a current criminal
history for father, not for mother, father’s statements in his section 388
petition and to a social worker are the only evidence that mother
stabbed him. However, the record supports that mother was
incarcerated in September 2019, as the court issued an “Order for
Prisoner’s Appearance at Hearing Affecting Parental Rights” for
mother to attend the hearing on father’s first section 388 petition. The
Department’s response to father’s first section 388 petition, filed
October 2, 2019, also identified mother’s address as a correctional
facility. The Department reported mother’s address as unknown in its
response to father’s third section 388 petition, filed October 8, 2020,
suggesting that mother was no longer incarcerated by that time.




                                   10
siblings and to be able to continue having visits with her mother.
The Department recommended that family reunification services
be terminated.
       On April 2, 2021, mother filed a section 388 petition asking
the court to modify the 2017 order granting maternal
grandmother guardianship of V.R. Mother stated that she had
completed domestic violence group counseling, parenting classes,
and Alcoholics Anonymous/Narcotics Anonymous (AA/NA) and
was participating in individual counseling. She attached a
domestic violence group counseling certificate of completion dated
November 18, 2020; a certificate of completion for a 12-week
parenting course and a letter stating that she had completed the
course on February 19, 2021; a certificate of completion of AA/NA
dated November 1, 2020; and a March 16, 2021 letter from
Southern California Counseling Center stating that mother had
attended seven of 12 mandated classes, participated well, offered
appropriate feedback, appeared to have a good grasp on the topics
(e.g., how to manage emotions, discipline, and managing stress
and anxiety), and appeared to be open to the therapeutic process.
Mother asked that the court terminate the legal guardianship
and return V.R. to her, or reinstate her reunification services
and/or grant her unmonitored visits. Mother stated that the
requested actions would benefit V.R. because V.R. needs her
mother in her life and because mother had “made positive
changes in [her] life, [was] ready to be the positive role model
that [V.R.] needs, and [was] able to provide her with a safe,
stable, and healthy environment.”
       On April 5, 2021, mother’s section 388 petition was denied
without a hearing.




                                11
       Several days later, the Department filed a last minute
information for the court report following a child abuse and
neglect allegation from father. According to father, maternal
grandmother allowed mother to enter the home and take V.R.
whenever she wanted, without supervision. The Department
reported that maternal grandmother had expressed feeling
exhausted due to the demands of the Department, being treated
“like a criminal,” and telling her what to do in her home. Several
times, she stated that she was done being a legal guardian, but
then recanted. Maternal grandmother stated that she wished for
circumstances to return to normal when the Department was not
involved. According to maternal grandmother, mother and father
are not good people, do not deserve to reunify with V.R., and
simply view V.R. as a trophy. Maternal grandmother stated that
mother and father fight over who gets more visits, which results
in mother getting upset and taking V.R. with her. Mother called
maternal grandmother names, such as “fucking bitch,” and
entered the home when she wanted.
       Maternal grandmother reported that, on March 21, 2021,
mother took V.R. for over four hours and brought her home late,
and that on March 24, 2021, mother took V.R. at noon and
returned after 9:00 p.m. Maternal grandmother was not okay
with this but could not stop mother because she was afraid of her
abuse. Maternal grandmother stated that mother cursed at her,
told her “ ‘shut the fuck up mother fucken [sic] bitch,’ ” pushed
her, threw her into a door, and stormed inside her house. The
Department advised maternal grandmother to call the police
when this happens, but maternal grandmother reported that the
police would not do anything because she no longer had her
guardianship documents.




                                12
       On April 28, 2021, mother filed another section 388
petition, this time seeking modification of the order dated April 5,
2021, denying her previous section 388 petition without a
hearing. The petition stated that she had completed courses and
that unspecified allegations against her were not true. Mother
asked for custody and unmonitored visits. Mother stated that she
had proof that the requested actions would benefit V.R. but did
not identify any such proof. The court denied the petition without
a hearing.
       On May 10, 2021, mother appealed the order dated April 5,
2021, which denied her second section 388 petition without a
hearing.

                          DISCUSSION

      Mother contends that the court erred in summarily denying
her second section 388 petition, filed April 2, 2021, without
holding an evidentiary hearing. We disagree and affirm.
1.    Legal Standards
       “Section 388 allows a person having an interest in a
dependent child of the court to petition the court for a hearing to
change, modify, or set aside any previous order on the grounds of
change of circumstance or new evidence. The petition must be
verified and ‘shall set forth in concise language any change of
circumstance or new evidence which are alleged to require such
change of order or termination of jurisdiction.’ (§ 388.)” (In re
Anthony W. (2001) 87 Cal.App.4th 246, 250 (Anthony W.).)
       “The parent seeking modification must ‘make a prima facie
showing to trigger the right to proceed by way of a full hearing.
[Citation.]’ [Citations.] There are two parts to the prima facie
showing: The parent must demonstrate (1) a genuine change of




                                13
circumstances or new evidence, and that (2) revoking the
previous order would be in the best interests of the children.
[Citation.] If the liberally construed allegations of the petition do
not show changed circumstances such that the child’s best
interests will be promoted by the proposed change of order, the
dependency court need not order a hearing. [Citation.] We review
the juvenile court’s summary denial of a section 388 petition for
abuse of discretion. [Citation.]” (Anthony W., supra, 87
Cal.App.4th at p. 250.)
       The petition may not be conclusory. “ ‘Specific allegations
describing the evidence constituting the proffered changed
circumstances or new evidence’ is required. [Citation.] Successful
petitions have included declarations or other attachments which
demonstrate the showing the petitioner will make at a hearing of
the change in circumstances or new evidence.” (Anthony W.,
supra, 87 Cal.App.4th at p. 250.) Similarly, “[w]hile the petition
must be liberally construed in favor of its sufficiency [citations],
the allegations must nonetheless describe specifically how the
petition will advance the child’s best interests. [Citations.]” (In re
G.B. (2014) 227 Cal.App.4th 1147, 1157.)
2.    The court’s summary denial of Mother’s section 388
      petition was not an abuse of discretion.
      Having reviewed the record in full, we conclude that the
court, which has presided over this case since September 2014,
properly exercised its discretion in summarily denying mother’s
section 388 petition.
      With respect to the first factor, the court reasonably
concluded that mother’s completion of parenting classes and
NA/AA and her participation in domestic violence group
counseling and individual counseling, without more, was




                                  14
insufficient to demonstrate a genuine change in circumstances or
new evidence. Despite her participation in counseling and various
courses over approximately eight years, the record supports that
mother failed to address the issues that resulted in V.R.’s
removal and continued to engage in concerning conduct. For
example, mother participated in counseling and completed
parenting and domestic violence courses in 2012, yet brought
V.R. along while she and father participated in armed robberies
in 2014. She also completed parenting, domestic violence, and
anger management classes in December 2014, but purportedly
vandalized father’s home and stabbed him in March 2018.
Following further counseling and parenting courses in 2020 and
2021, mother forced her way into maternal grandmother’s home,
threw maternal grandmother into a door, cursed at her, and took
V.R. for unsupervised visitation in violation of court orders,
returning her hours later. These final incidents took place only a
few weeks before mother filed her petition.
       Further, although the letter from the counseling center
indicated that mother participated well, the counselors did not
opine that mother was prepared to provide appropriate care to
V.R. Even if we assume that this time was different and the
recent courses and counseling had effected a genuine change in
mother (which her conduct belies), the trial court had no way of
knowing that was the case absent further explanation from
mother, or a doctor or counselor, as to how her outlook and
situation were meaningfully different from in the past. As the
court in In re Angel B. (2002) 97 Cal.App.4th 454 (Angel B.)
observed, “other cases have held that simple completion of the
kinds of classes taken . . . [citation] . . . by Mother here does not,
in and of itself, show prima facie that either the requested




                                 15
modification or a hearing would be in the minor’s best interests.”
(Id. at p. 463, citing In re Jasmon O. (1994) 8 Cal.4th 398, 415
and In re Anthony W., supra, 87 Cal.App.4th at p. 250.) Rather,
in cases that have reversed summary denials of section 388
petitions, the petitions were accompanied by letters or
declarations from doctors or physicians specifically opining that
the parent was presently capable of providing suitable care to the
child. (Angel B., at p. 462, citing In re Jeremy W. (1992) 3
Cal.App.4th 1407, 1416 and In re Hashem H. (1996) 45
Cal.App.4th 1791, 1798.)
       Mother’s petition also did not discuss her current living
circumstances or relationship status. “The change in
circumstances must relate to the purpose of the order and be such
that the modification of the prior order is appropriate. [Citation.]
In other words, the problem that initially brought the child
within the dependency system must be removed or ameliorated.
[Citation.]” (In re A.A. (2012) 203 Cal.App.4th 597, 612.) V.R. was
initially removed from the home due to domestic violence. Two of
V.R.’s half-siblings were also initially removed due to domestic
violence in a prior relationship of mother’s. Although mother and
father are no longer together, whether mother is currently in a
relationship and whether that relationship is different from her
past relationships are highly relevant to a determination of
whether her circumstances had changed. The petition was silent
on these points. Nor was there evidence that mother had a
housing situation suitable for V.R., that she was employed, or
that she had arrangements for childcare while she worked.8


8The third of V.R.’s half-siblings was initially removed due to mother’s
use of illicit drugs. In June 2012, mother tested positive for
methamphetamine, though her drug tests over the subsequent five




                                  16
       Turning to the second factor, mother’s claim that
reunification or liberalized visitation is in the best interest of
V.R. because she “needs her mother in her life” is unavailing.
“The presumption favoring natural parents by itself does not
satisfy the best interests prong of section 388.” (In re Justice P.
(2004) 123 Cal.App.4th 181, 192.) Rather, “a primary
consideration in determining the child’s best interest is the goal
of assuring stability and continuity. [Citation.] When custody
continues over a significant period, the child’s need for continuity
and stability assumes an increasingly important role. [Citation.]
That need often will dictate the conclusion that maintenance of
the current arrangement would be in the best interests of that
child. [Citation.]” (Angel B., supra, 97 Cal.App.4th at p. 464.) “In
fact, there is a rebuttable presumption that continued foster care
is in the best interest of the child [citation] . . . .” (Ibid.) “To rebut
that presumption, a parent must make some factual showing that
the best interests of the child would be served by modification.”
(Id. at p. 465.)
       There is no question that custody has continued over a
significant period in this case. V.R., who was nine years old at the
time mother filed her petition, had not been in mother’s care
since she was an infant. V.R. has lived with maternal


months were negative. There are no more recent drug tests from
mother in the record. Although her completion of NA/AA was a positive
step, the court could reasonably conclude that mother’s failure to
address whether she has maintained sobriety for a significant period
suggests that her circumstances are changing, not changed. (See In re
Ernesto R. (2014) 230 Cal.App.4th 219, 223 [to support a section 388
petition, the purported change of circumstances must be substantial;
mother’s “completion of a drug program, at this late a date, though
commendable, is not a substantial change of circumstances”].)




                                   17
grandmother since 2014 when she was two years old. Maternal
grandmother also cared for V.R. between November 2012 and
March 2013. The record supports that V.R.’s most stable and
significant familial relationships have been with maternal
grandmother and her half-siblings, who are also under maternal
grandmother’s legal guardianship. V.R. informed a social worker
that she wished to remain with her grandmother because she
wanted to stay close to her half-siblings. Maternal grandmother
also reported that V.R. has a close relationship with her half-
siblings.
       Mother’s vague representations that she has made positive
changes in her life and is ready to be a role model fail to rebut the
presumption in favor of maternal grandmother’s continued legal
guardianship. The petition does not offer any facts supporting
that the benefits of placing V.R. with mother would outweigh the
loss of stability and continuity that would result from removing
V.R. from her home of many years and her half-siblings.
Moreover, given mother’s strained relationship with maternal
grandmother, it appears unlikely that mother would prioritize
maintaining V.R.’s bonds with maternal grandmother and V.R.’s
half-siblings if she were granted custody of V.R.
       Although the record indicates that maternal grandmother
wavered in her commitment to remaining a legal guardian to
V.R., it also supports that maternal grandmother was feeling
frustrated and harassed by the Department and father’s
accusations when she said this and that she recanted every time.
There is no indication in the record that maternal grandmother
failed to properly care for V.R. due to her frustration. Thus, the
court did not abuse its discretion in determining that mother




                                 18
failed to make a prima facie showing entitling her to an
evidentiary hearing.
       Mother argues that In re Aljamie D. (2000) 84 Cal.App.4th
424 (Aljamie D.) is analogous to the circumstances present here
and compels reversal. We disagree. In Aljamie D., the mother
was arrested when she was observed to be under the influence of
drugs such that she could not care for her children. (Id. at p. 427.)
At the 12-month review hearing, the Department recommended
the termination of family reunification services, even though
mother had recently enrolled in a residential drug rehabilitation
program and was participating in parenting classes and visiting
the children regularly. (Ibid.) The court terminated family
reunification services and set a section 366.26 hearing. (Ibid.) At
a review hearing, the Department reported that the mother had
completed parenting classes and her drug rehabilitation program
and continued to test clean in random drug testing. (Ibid.) At a
second section 366.26 hearing, the Department argued that even
though the children wanted to be with the mother and “ ‘[e]ven
though minors’ mother has complied with all the court orders[,]
she is not ready to reunify with her children.’ ” (Id. at p. 428.) The
mother filed a section 388 petition, alleging that she had fully
complied with the case plan and attaching completion certificates
for parenting classes, a domestic violence program, and a job
readiness course, among others. (Ibid.) She further alleged that
the children wished to return to her and that she had visited
them consistently. (Ibid.) The court denied the petition. (Id. at
p. 430.)
       The appellate court reversed, stating that the mother had
clearly made out a prima facie case of changed circumstances by
completing courses, testing clean in weekly random drug tests for




                                 19
over two years, visiting consistently with the children, and
continuing to have a strongly bonded relationship with them.
(Aljamie D., supra, 84 Cal.App.4th at p. 432.) The court
emphasized that the Department did not dispute that the
circumstances had changed, but only that the petition failed to
show how modification of the placement order would be in the
children’s best interests. (Ibid.) The court noted that the children
had repeatedly made clear that their first choice was to live with
the mother. (Ibid.) While the court in Aljamie D. acknowledged
that this was not determinative, the court stated that a “child’s
testimony that she wants to live with her mother constitutes
powerful demonstrative evidence that it would be in her best
interest to allow her to do so. [Citation.]” (Ibid.)
       Thus, in Aljamie D., there was no dispute that the drug
rehabilitation program and the courses mother had taken had
effected a lasting change in the mother. Here, in contrast, the
Department does not concede that mother has demonstrated
changed circumstances. Rather, the Department argues that
mother shoving maternal grandmother and taking V.R. out of the
home for hours without authorization undermines mother’s claim
that she has addressed the issues that resulted in V.R.’s removal
from her care. And, significantly, nothing in the record supports
that V.R. wanted to live with mother. V.R. told social workers at
different times that she wanted to remain with maternal
grandmother or to live with father, but only stated that she
wanted to continue having visits with mother. In Angel B., the
court emphasized that the fact that the children in Aljamie D.
repeatedly expressed a desire to live with their mother was
“clearly important and relevant to the outcome” of that case.
(Angel B., supra, 97 Cal.App.4th at p. 463.)




                                20
       In sum, we disagree with mother’s contention that the
court’s summary denial of her section 388 petition renders the
relief offered by section 388 “illusory” or that the record
establishes that she was the most stable placement option for
V.R. Mother failed to substantiate a genuine change in her
circumstances or to support that granting her custody or
liberalized visitation would be in V.R.’s best interests. The court
therefore did not err in concluding that mother’s participation in
counseling and completion of courses was insufficient to support
ordering an evidentiary hearing.




                                21
                            DISPOSITION

       The court’s order summarily denying mother’s section 388
petition is affirmed.



    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                           LAVIN, J.
WE CONCUR:



       EDMON, P. J.



       RICHARDSON, (ANNE K.) J.*




*Judge of the Los Angeles Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                   22